UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                               No. 02-4325
WILLIAM E. LESLIE,
              Defendant-Appellant.
                                        
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                          (CR-01-222-1)

                       Submitted: August 28, 2002

                       Decided: September 25, 2002

   Before NIEMEYER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

William V. DePaulo, ROSS & DEPAULO, P.L.L.C., Hurricane, West
Virginia, for Appellant. Kasey Warner, United States Attorney, John
J. Frail, Assistant United States Attorney, Andrew S. Culicerto, Third-
Year Law Student, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LESLIE
                              OPINION

PER CURIAM:

   William E. Leslie appeals the sentence of forty-six months impris-
onment he received after his guilty plea to an information charging
conspiracy to manufacture methamphetamine, 21 U.S.C. § 846
(2000). He contends that the district court erred by increasing his
offense level for relevant conduct, that is, additional drug quantities
beyond the 25.5 grams of methamphetamine seized at his arrest. U.S.
Sentencing Guidelines Manual §§ 1B1.2, 2D1.1 (2000). We affirm.

   Leslie received a two-level reduction in offense level under
§ 2D1.1(b)(6) because he met the criteria for a safety valve reduction
under 18 U.S.C. § 3553(f) (2000). He argues that, by enacting the
safety valve provision in § 3553(f), Congress intended to limit the
sentencing court’s discretion to impose a sentence outside the guide-
line range as initially determined by the base offense level and crimi-
nal history category. Leslie asserts that a defendant who meets the
criteria for a safety valve reduction must be sentenced without any
increase in offense level due to consideration of relevant conduct.
Because Leslie did not make this claim in the district court, we review
the issue for plain error. United States v. Olano, 507 U.S. 725, 731-
32 (1993).

   Leslie relies on the language in § 3553(f) which states, "the court
shall impose a sentence pursuant to guidelines promulgated by the
United States Sentencing Commission under section 994 of title 28
without regard to any statutory minimum sentence" if the court finds
that the defendant meets the prescribed criteria. Leslie states that this
language "explicitly repealed any statutory minimum based on [drug]
volume," and "also implicitly abolished any statutory maximum other
than that specified in the Sentencing Guidelines." He offers no author-
ity for this reading of § 3553(f). Section 994 of title 28 permits a sen-
tence within the sentencing guideline range when the range is lower
than a statutory minimum, but does not suggest that the guideline
range should be determined in any manner that is different from the
normal operation of the sentencing guidelines, which always includes
relevant conduct, where pertinent, in the calculation of the offense
level.
                        UNITED STATES v. LESLIE                        3
   Leslie further argues that, for defendants who qualify for a safety
valve reduction, the guideline range is the "sole statutory reference for
sentencing." He defines the guideline range in this context as the
range determined solely by the base offense level, increased for drug
quantity derived from the offense of conviction and other adjust-
ments. But he insists that any additional drug quantities that increase
the offense level, i.e., that are derived from relevant conduct, must be
charged in the indictment, and found by a jury beyond a reasonable
doubt. Leslie’s position is clearly in conflict with our precedent. See
United States v. Kinter, 235 F.3d 192, 201 (4th Cir. 2000) (holding
that "the relevant ‘maximum’ under Apprendi is found on the face of
the statute rather than in the Sentencing Guidelines"), cert. denied,
532 U.S. 937 (2001). Consequently, Leslie has not shown that the dis-
trict court’s use of relevant conduct to increase his offense level and
guideline range was plain error.

   Leslie initially argued that the increase in his offense level based
on uncharged relevant conduct violated the rule set out in Apprendi
v. New Jersey, 530 U.S. 466 (2000). However, in his reply brief, he
concedes that the Supreme Court rejected his argument in United
States v. Harris, 122 S. Ct. 2406 (2002) (holding that brandishing is
sentencing factor for offense under § 924(c)(1)(A)). Therefore, we
need not address the issue.

   Accordingly, we affirm the sentence imposed by the district court.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED